Title: To George Washington from Benjamin Lincoln, 15 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        Dear General,

                            War. Office May 15. 1782
                        
                        The delegates from south Carolina not having heard from Your Excellency on the subject of the enclosed
                            resolve are inclined to suppose you have not been informed of it--Lest a former copy should have miscarried, I beg leave
                            to send you a duplicate.
                        I have the honor to transmit you a Resolve of yesterday--and the proceedings of a Court of Enquiry on the
                            conduct of Mr Hubbart. I am, with the most perfect respect and esteem My dear General, Your most obedient Servant
                        
                            B. Lincoln

                        
                    